DETAILED ACTION
This Office Action is in response to the application 17/078,149 filed on 10/23/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 8, and 15 are independent.
	Priority
No priority claimed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/23/2020 and 03/08/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
As to claim 8, claim 8 recites “computer readable media.” While disclosure, paragraph 0052, describes that the computer readable media is not a signal or a transitory media, for better clarity, it is suggested that the claim limitation be amended to positively recite, “non-transitory computer readable media” (emphasis added).
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sethi et al (“Sethi,” US 20210157900, filed on 11/27/2019). 
As to claim 1, Sethi teaches a computer-implemented method for a rule-based filtering system for securing password logins, the computer-implemented method (Sethi: pars 0004, 0036, a method and system for enhanced security of a user's login credentials, sus as password, by including dummy characters in the credential) comprising:
receiving, by one or more processors, a password input on a user device (Sethi: pars 0004, 0076-0080; Fig 1B, 6, the user authentication system or a server receives a user name and receives a password including dummy characters from a client device);
determining, by the one or more processors, whether the password requires filtering (Sethi: pars 0004, 0076-0080; Fig 1B, 6, the server determines whether dummy characters are in the login information that was received);
responsive to determining the password requires filtering, filtering, by the one or more processors, characters from the password based on a set of filtering rules to create a filtered password (Sethi: pars 0004, 0076-0080; Fig 1B, 6, if the server determines dummy characters are in the login information that was received, the server removes [i.e. filtering] the specific dummy characters producing the password with the remaining characters [i.e. filtered password]); and
determining, by the one or more processors, whether the filtered password matches a stored password (Sethi: pars 0004, 0076-0080; Fig 1B, 6, the server the performs the validation by comparing the remaining characters with the valid [i.e. stored] password to determine if the login is valid or invalid).
As to claim 3, Sethi teaches the computer-implemented method of claim 1, 
Sethi further teaches wherein the set of filtering rules includes at least one regular expression (Sethi: pars 0004, 0076-0080; Fig 1B, 6, the server removes [i.e. filtering] the specific dummy characters producing the password with the remaining characters [i.e. filtered password in regular expression]).
As to claim 4, Sethi teaches the computer-implemented method of claim 1, 
Sethi further teaches, further comprising: responsive to determining that the filtered password matches the stored password, enabling, by the one or more processors, a user of the user device to log-in (Sethi: pars 0004, 0076-0080; Fig 1B, 6, the server the performs the validation by comparing the remaining characters with the valid [i.e. stored] password to determine if the login is valid or invalid, and allowing access if the it is valid).
As to claim 5, Sethi teaches the computer-implemented method of claim 1, 
Sethi further teaches further comprising: responsive to a user of the user device opting-in to the rule-based filtering system, requesting, by the one or more processors, the user to input the set of filtering rules; receiving, by the one or more processors, the set of filtering rules from the user device; and storing, by the one or more processors, the set of filtering rules in a user profile for the user (Sethi: pars 0004, 0076-0080; the system applies various rules associated with user profile, including dummy characters associated user and associated with user’s device in any combination, and performs the removal process accordingly. Pars 0042-0046, the system also applies some rules in formatting of the dummy characters.  Controlling the strength of the entered dummy characters).
As to claim 6, Sethi teaches the computer-implemented method of claim 1, 
Sethi further teaches wherein one rule of the set of filtering rules defines a specific character to be filtered out of the password (Sethi: pars 0004, 0076-0080; Fig 1B, 6, the server removes [i.e. filtering] the specific dummy characters that is known to the system for the specific user).
As to claim 7, Sethi teaches the computer-implemented method of claim 1, 
Sethi further teaches wherein one rule of the set of filtering rules defines a mathematical rule that when a sequential set of characters add up to a pre-defined sum the sequential set of characters are filtered out of the password (Sethi: pars 0004, 0076-0080; Fig 1B, 6, the server removes [i.e. filtering] the specific dummy characters that is known to the system for the specific user).
As to claim 8, the claim scope is similar to the scope of the method claim 1, and therefore, rejected for the same reason set forth for claim 1.
As to claims 10-14, the claim scope is similar to the scope of the method claims 3-7, respectively, and therefore, rejected for the same reason set forth for claims 3-7.
As to claim 15, the claim scope is similar to the scope of the method claim 1, and therefore, rejected for the same reason set forth for claim 1.
As to claims 17-20, the claim scope is similar to the scope of the method claims 3-6, respectively, and therefore, rejected for the same reason set forth for claims 3-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al (“Sethi,” US 20210157900, filed on 11/27/2019), in view of Kong et al (“Kong,” US US 20170185806, published on 06/29/2017).
As to claim 2, Sethi teaches the computer-implemented method of claim 1, 
While Sethi teaches of looking for the system known dummy characters in the user entered password to identify that there needs a removal of the identified password, Sethi system does not explicitly teach separately identifying if dummy or addition characters exist in the entered password by count the length, and then identify them for removal, and thus Sethi does not explicitly teach wherein determining whether the password requires filtering further comprises:
counting, by the one or more processors, a number of characters in the password; comparing, by the one or more processors, the number of characters in the password to a second number of characters in the stored password; and responsive to determining there are more characters in the password than in the stored password, determining, by the one or more processors, that the password requires filtering.
However, in an analogous art, YY teaches wherein determining whether the password requires filtering further comprises: counting, by the one or more processors, a number of characters in the password; comparing, by the one or more processors, the number of characters in the password to a second number of characters in the stored password; and responsive to determining there are more characters in the password than in the stored password, determining, by the one or more processors, that the password requires filtering (Kong: pars 0025, 0032, 0035; claim 1, the system counts the number of characters in the user entered password to identify that number of characters in the input is greater than the number of characters in the password. So that filtering and validation process can be taken accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kong  with the method/system of Sethi for the benefit of providing a user with a means for as an optional feature breaking down the process in two steps, first identifying if there is any additional characters by counting the character numbers,  and then identify the dummy/additional character (Kong: pars 0025, 0032, 0035; claim 1). 
As to claims 9 and 16, the claim scope is similar to the scope of the method claim 2, and therefore, rejected for the same reason set forth for claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439